Case 1:15-cv-21050-JEM Document 50 Entered on FLSD Docket 01/27/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 15-21050-CIV-MARTINEZ/REID
                                  (12-20570-CR-MARTINEZ)

  YESENIA POUPARINA,

         Movant,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate
  Judge, for a Report and Recommendation on Yesenia Pouparina’s Motion to Reopen her Motion
  to Vacate pursuant to 28 U.S.C. § 2255. (DE 46). Magistrate Judge Reid filed a Report and
  Recommendation (“R&R”) concluding that Plaintiff’s motion to reopen should be denied as
  legally insufficient. (DE 49). Movant did not file objections. The Court having reviewed the R&R
  and record in this case de novo, it is hereby
         ORDERED AND ADJUDGED that United States Magistrate Judge Reid’s Report and
  Recommendation (DE 49) is AFFIRMED and ADOPTED. The Motion (DE 46) is DENIED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of January, 2021.



                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
